Title: From Abigail Smith Adams to William Smith, 18 September 1813
From: Adams, Abigail Smith
To: Smith, William



my dear afflicted Friend
Quincy Sep’br 18th 1813

I cannot refrain from addressing a few lines to you, to intreat of you, to calm your agitated mind, and to quiet your distressed Heart, for the Sake of Your Surviveing Friends—and turn your thoughts upon those blessings you still possess. You have So repeatedly been called to endure these Heartrending trials, that all the consolations which Religion affords, and the Scripture offers, are familiar to your mind, and dear to your Heart, as you have upon former occasions evinced by your Resignation and Submission
A Stoical Apathy is not required of Human Nature, by that Being, whom we are told; wept at the death of a Friend, altho himself endued with the power of raising him to Life.—we are permitted to Sorrow—but I trust in God in our Case—not without hope, of meeting our dear departed Children, in those Realms of Bliss, where all tears Shall be wiped from all Eyes—thether may our thoughts tend and our views be directed, aiming daily to become perfect, as our Father in heaven is perfect, as our Father
“He to our every trial knows
Its just restraint to give
Attentive to behold our woes
And faithfull to relieve,”
I am my dear Friend a Sincere / and Sympathizer mourner with you

Abigail Adams